Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-12, 16-22 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claim 1) “a call tower comprising at least one plate, each plate being cantilevered from a support column extending upwardly from a top of the gaming device, each plate being connected to the support column at a rear side and extending towards the front of the gaming cabinet, and a call tower video display, said call tower video display located above said at least one plate”, (with respect to Claim 12) “a call tower extending upwardly from a top of the gaming device, said call tower comprising a call tower video display configured to project one or more images onto a remote surface; and a processor, said processor configured to cause said at least one display device to display information regarding a wagering game and to cause said call tower video display to project said one or more images from said call tower onto said remote surface”, (with respect to Claim 21) “a call tower extending upwardly from a top of the gaming device, said call tower comprising a generally planar call tower video display oriented generally vertically and having a display face facing said front of said gaming cabinet; and a processor, said processor configured to cause said at least one display device to display information regarding a wagering game and to cause said call tower video display to display one or more images”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
An electronic gaming device with call tower functionality is well known in the art. For instance, Stephan et al. (2003/0064814) in view of Wells (2011/0195775) teaches an electronic gaming device with call tower functionality. However, Stephan in view of Wells is silent on “a call tower comprising at least one plate, each plate being cantilevered from a support column extending upwardly from a top of the gaming device, each plate being connected to the support column at a rear side and extending towards the front of the gaming cabinet, and a call tower video display, said call tower video display located above said at least one plate”, or “a call tower extending upwardly from a top of the gaming device, said call tower comprising a call tower video display configured to project one or more images onto a remote surface; and a processor, said processor configured to cause said at least one display device to display information regarding a wagering game and to cause said call tower video display to project said one or more images from said call tower onto said remote surface”, or “a call tower extending upwardly from a top of the gaming device, said call tower comprising a generally planar call tower video display oriented generally vertically and having a display face facing said front of said gaming cabinet; and a processor, said processor configured to cause said at least one display device to display information regarding a wagering game and to cause said call tower video display to display one or more images”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715